Citation Nr: 1415432	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, including duty in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, that denied the benefit sought on appeal.

In April 2011, the Veteran requested a hearing before an RO decision review officer (DRO).  In December 2011, however, he opted for an informal conference in lieu of a formal hearing.  The DRO initially assigned to work on the Veteran's appeal stopped working for VA; and an August 2012 RO letter informed the Veteran of that fact and offered him another informal conference before another DRO.  In his September 2012 response, the Veteran waived another informal conference with the replacement DRO.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The Board remanded the case for additional development in March 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

The Board's previous remand was largely to obtain a medical opinion as to whether a current skin disease was related to service.  In May 2013 a VA physician provided a negative opinion.  The opinion was based, in part, on a finding that there was no evidence of treatment for a skin rash in service.  Service treatment records; however, show findings of a skin rash in December 1965.  For this reason, the Board cannot rely on the May 2013 opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Accordingly, the appeal is REMANDED for the following:

1.  The examiner who provided the May 2013 opinion should review the claims folder and provide an opinion as to whether the current skin disease is related to a disease or injury in service.  The examiner should note the reported skin rash during service in December 1965, as well as the Veteran's report of having had a skin rash in the years following service.

The examiner should provide reasons for the opinion.

If the previous examiner is unavailable another physician should review the record and provide the opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



